§
  JAMES PATRICK ALLEN, JR.,                                      No. 08-19-00175-CR
                                                 §
  Appellant,                                                        Appeal from the
                                                 §
  v.                                                              244th District Court
                                                 §
  THE STATE OF TEXAS,                                           Of Ector County, Texas
                                                 §
  Appellee.                                                      (TC# C-16-0821-CR)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order that the judgment be modified to reflect that Appellant entered a

plea of “not true” to the motion to adjudicate. The judgment, as modified, is affirmed, in

accordance with the opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 1ST OF FEBRUARY, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox and Alley, JJ.